SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1309
CAF 11-02417
PRESENT: SMITH, J.P., PERADOTTO, CARNI, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF REBECCA STYLES,
PETITIONER-RESPONDENT,

                     V                                              ORDER

ALAN DAVID TOMASKI, RESPONDENT-APPELLANT.


COLUCCI & GALLAHER, P.C., BUFFALO (REGINA A. DEL VECCHIO OF COUNSEL),
FOR RESPONDENT-APPELLANT.


     Appeal from an order of the Family Court, Erie County (Kevin M.
Carter, J.), entered October 27, 2011 in a proceeding pursuant to
Family Court Act article 4. The order denied respondent’s objection
to the order of the Support Magistrate.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   December 21, 2012                    Frances E. Cafarell
                                                Clerk of the Court